 4:18-cv-03132-JMG-MDN Doc # 181 Filed: 10/15/20 Page 1 of 1 - Page ID # 971




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,

                      Plaintiff,                        4:18-CV-3132

vs.

CITY OF BELLEVUE, NEBRASKA,                                ORDER
A POLITICAL SUBDIVISION OF
THE STATE OF NEBRASKA, AND
SARPY COUNTY SHERIFF'S
OFFICE,

                      Defendants.


      This matter is before the Court on the City of Bellevue's objection (filing
177) to the Magistrate Judge's order (filing 169) denying the City's motion to
compel (filing 118). A district court may reconsider a Magistrate Judge's ruling
on nondispositive pretrial matters only where it has been shown that the ruling
is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Ferguson
v. United States, 484 F.3d 1068, 1076 (8th Cir. 2007). Here, the Magistrate
Judge's ruling was neither. Accordingly,


      IT IS ORDERED that the City of Bellevue's objection (filing 177)
      is overruled.


      Dated this 15th day of October, 2020.


                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
